Citation Nr: 1034580	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-42 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1151 for the death of the 
Veteran.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1949 to September 
1952.  His awards and decorations include the Purple Heart Medal.  
He died in December 2007.  The Appellant is the Veteran's 
surviving spouse.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2010 on appeal from a February 2009 rating 
decision (re-issued in March 2009 to include the Appellant's 
representative and power of attorney) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In January 2010, the Board remanded the claim for 
additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  
The cause of death, as reflected by the certificate of death, is 
mothicilli resistant staph aureus (MRSA) sepsis and the Appellant 
contends that the Veteran contracted MRSA at the VA medical 
center (VAMC) in White River Junction, Vermont due to negligent 
treatment.  The RO denied entitlement to DIC on the ground that 
there was no evidence that the Veteran had contracted MRSA at the 
VAMC rather than at a private treatment facility.

The January 2010 remand instructed the RO/AMC to gather 
additional treatment records.  The claims file reflects that only 
a portion of the requested records were obtained.  Specifically, 
the remand stated that the Veteran received VA treatment in 2007, 
2006, 2004, and 2000, but the last VA treatment record in the 
claims file was dated December 1998.  However, upon remand, the 
AMC only gathered records from February 16 to March 12, 2007 and 
from September 19, 2007 to October 25, 2007.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the RO/AMC did not gather all of the records requested, this 
case must be remanded for compliance with the January 2001 
instructions pursuant to Stegall.  As this case is being remanded 
again, the RO/AMC also must again provide the Appellant with a 
release for records from the Lebanon Genesis Skilled Nursing 
Facility.  In the January 2001 remand, the Board also directed 
the RO/AMC to assist the Appellant in collecting records from the 
Lebanon Genesis Skilled Nursing Facility; the claims file 
reflects that the AMC mailed the Appellant a March 2010 release 
for records, but does not reflect any response from the 
Appellant.  

Although the AMC did not gather all of the VA records requested 
in the January 2010 remand, the Board observes that the newly 
gathered treatment records show, as the Appellant has contended, 
the Veteran was first diagnosed with MRSA in September 2007 by 
staff at the White River Junction VAMC.  As such, the Board finds 
that a medical opinion is necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2009); Charles v. Principi, 16 Vet. App. 370 (2002) (observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination or obtain a medical opinion as "necessary to make a 
decision on a claim").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC must ascertain if the 
Appellant has any medical treatment records, 
pertinent to the matter on appeal, that are 
not evidenced by the current record.  The 
Appellant must be provided with the 
authorization forms necessary for the 
release of any private treatment records not 
currently on file - to specifically include, 
but not limited to, the Veteran's 2007 
treatment records from Lebanon Genesis 
Skilled Nursing Facility.  The RO/AMC must 
then obtain these records, as well as the 
records of any VA treatment provided between 
March 12, 2007 and September 19, 2007 and 
any VA treatment provided after December 
1998, but prior to February 16, 2007 and 
associate them with the claims folder.  

2.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  

3.  The RO/AMC must then provide the 
Veteran's claims file to a medical reviewer 
- specifically, a physician of suitable 
background and experience to determine 
whether the Veteran's death was caused by 
care provided by VAMC staff.  The following 
considerations will govern the review:
		
a.  The claims folder and a copy of 
this remand will be made available to 
the reviewer, and the reviewer must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.  

b.  The reviewer must address when the 
Veteran developed MRSA and whether the 
initial diagnosis of MRSA was related 
to the MRSA sepsis listed on the 
certificate of death.  The reviewer 
must provide an opinion as to whether 
death was the proximate cause of: VA 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault in 
furnishing the hospital care, medical 
or surgical treatment, or examination; 
or an event not reasonably 
foreseeable.  The reviewer must 
discuss any pertinent evidence of 
record bearing on the cause of death, 
to include, but not limited to, the 
following:

i.  A September 19, 2007 VA 
treatment note stating that 
a September 17, 2007 nasal 
swab performed by VA 
revealed the presence of 
MRSA (the examiner is 
directed that, upon remand, 
the September 17, 2007 
record may have been added 
to the claims file and, if 
so, must be reviewed);

ii.  A November 6, 2007 
private, Dartmouth 
Hitchcock Medical Center 
(DHMC), treatment note 
showing an MRSA infection 
at the site of a central 
catheter;

iii.  Any intervening 
(November to December 2007) 
treatment records from 
Lebanon Genesis Skilled 
Nursing Facility that may 
become associated with the 
claims file while this case 
is in remand status;

iv.  A December 16, 2007 
DHMC treatment note 
indicating that MRSA was 
present in the Veteran's 
lungs;

v.  The December 17, 2007 
DHMC treatment note 
reflecting that the Veteran 
was unresponsive.

c. In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases for his or her opinion, 
with identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
reviewer is unable to render an 
opinion without resort to speculation, 
he or she must so state.

5.  After the medical opinion is obtained, 
the claims file must again be reviewed to 
determine whether the opinion includes 
adequate responses to the specific requests 
above; if not, it must be returned to the 
providing physician for corrective action.  
If any development is incomplete, 
appropriate corrective action must be 
implemented.  

6.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Appellant's claim.  The Appellant and her 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  She is hereby notified that it is 
her responsibility to cooperate in the development of the claim.

The RO and the Appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



